DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Gene Tyler on 1/26/2022.
1. A system comprising: 
a portable switching device magnetically coupled to a portable electronic device; wherein: 
the electronic device comprises: a second case and an electronic circuit that is responsive to the switching device; 
a first magnet fully embedded within the electronic device which is employed in coupling the electronic device and the switching device; 
at least one element comprising a raised shape with a beveled edge, the raised shape being substantially curved around at least one axis; with the raised shape and beveled edge to correspond to a complementary recess on the switching device; and 
the switching device comprises: 
a first case comprising a recessed holder defined by a bottom, sides, open top, and lid, and the first case further comprising a hinge connecting the lid to the holder, wherein the lid has a complementary element comprising a recess configured to receive a complementary raised shape of the electronic device; and 
when the electronic device is magnetically coupled to the switching device, the lid is configured to employ a second fully embedded magnet to secure the recessed lid in a closed position against the switching device; and 

the electronic device is wireless earplugs configured for Bluetooth communications and to play or pause a remote device.
Allowable Subject Matter
2.	Claims 1-30 are allowed.
	Roeback et al. (US 20100011524) teaches a small mirror attached for viewing oneself, one or more pockets for storage of small devices, one or more magnets attached to each side of the apparatus are to assist holding currency.
Rothbaun et al. (US 20110192857) teaches a mobile electronic device accessory system is provided. The accessory system comprises a mobile electronic device case with a surface and a first attachment mechanism. An accessory is also provided, where the accessory comprises a second attachment mechanism, and is removably attached to the surface of the mobile electronic device case. In some embodiments, the case comprises a back with a recessed portion configured to receive an accessory therein, and an attachment mechanism for removably attaching the accessory to the case. Methods of using the accessory system are also provided..
Lauder et al. (US 20190180898) teaches magnetic attachment mechanism can be used to releasably attach at least two objects together in a preferred configuration without fasteners and without external intervention. The magnetic attachment mechanism can be used to releasably attach an accessory device to an electronic device. The accessory device can be used to augment the functionality of usefulness of the electronic device.

The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ a second case and an electronic circuit that is responsive to the switching device; a first magnet fully embedded within the electronic device which is employed in coupling the electronic device and the switching device; at least one element comprising a raised shape with a beveled edge, the raised shape being substantially curved around at least one axis; with the raised shape and beveled edge to correspond to a complementary recess on the switching device; and the switching device comprises: a first case comprising a recessed holder defined by a bottom, sides, open top, and lid, and the first case further comprising a hinge connecting the lid to the holder, wherein the lid has a complimentary element comprising a recess configured to receive a complementary raised shape of the electronic device; and when the electronic device is magnetically coupled to the switching device, the lid is configured to employ a second fully embedded magnet to secure the recessed lid in a closed position against the switching device; and the switching device is configured to actuate, activate, or deactivate the electronic device, or send the electronic device into a power savings mode; the first case functions to protect the second case when the electronic device and switching device are coupled; and the electronic device is wireless earplugs configured for Bluetooth communications and to play or pause a remote device.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641